DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
Claims 26-46 remain pending and under prosecution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 26-40 and 46 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Faust et al (US Pub No. 20050101912 – cited by applicant).
 
In regard to Claim 26, Faust et al disclose an apparatus comprising:

a sheath 982 and 962 slidably coupled with the housing (at least element 962 is slidable within 985 – 0114; 962 is slidable within 952 – 0116), wherein the sheath is at least partially disposed within the housing (element 962 is within housing 958; element 982 appears at least partially within housing 958), and wherein the sheath comprises an interior cavity (both 982 and 962 have interior cavity), best seen in Figure 49 (0112-0118);
a sharp carrier 980 and 978 moveable within the sheath (978 is movable within sheath 982 – 0114, 0116; 980 is movable toward sheath 982 – 0116; 980 is movable within 962 – figure 49) and at least partially disposed within the housing 958, best seen in Figure 49, the sharp carrier having a proximal edge 988 (0117 – proximal edge of 980 is defined as an edge that is proximal relative to the distal end of the entire device; element 978 also has proximal edge that is not labelled below barbs 964), best seen in Figure 49;
a device carrier 965 configured to move within the sheath (965 movable within sheath 982 – 0114), the device carrier comprising a proximally-extending carrier arm 964, best seen in Figure 49, moveable from a first position with the proximally-extending carrier arm initially engaged with the proximal edge (0117, Figure 49 shows portion of barb 964 engaged with 988) to a second position with the proximally-extending carrier arm disengaged from the proximal edge (0117); and
a spring 966 disposed between the sharp carrier and the device carrier, best seen in Figure 49,
wherein the spring is configured to be secured in a compressed state when the proximally-extending carrier arm is in the first position (spring 966 must be compressed when 

27.    Faust et al disclose the apparatus of claim 26, wherein the proximally-extending carrier arm 964 comprises a detent at a proximal end thereof, best seen in Figure 49 (0117).
28.    Faust et al disclose the apparatus of claim 26, wherein a proximal end portion of the proximally-extending carrier arm 964 is configured to extend radially outward from the sharp carrier 978 when the proximally-extending carrier arm is moved to the second position, best seen in Figure 49 (0117 – barb 964 extends radially outward due to surfaces 972).
29.    Faust et al disclose the apparatus of claim 26, further comprising a cylindrical support wall having an interior support wall surface 972, also defined by inside of 958, to engage an outer surface of the proximally-extending carrier arm 964, best seen in Figure 49 (0117).
30.    Faust et al disclose the apparatus of claim 29, wherein the proximally-extending carrier arm 964 is configured to flex in response to a bias of the spring 966 in the compressed state, best seen in Figure 49 (0117 – surfaces 972 flex barbs 964).
31.    Faust et al disclose the apparatus of claim 30, wherein the proximally-extending carrier arm 964 is further configured to move from the first position to the second position after the cylindrical support wall 972 disengages from the outer surface of the proximally-extending carrier arm (0117).

33.    Faust et al disclose the apparatus of claim 32, wherein the interior support wall surface (portion defined as inside of 958) is configured to disengage the outer surface of the proximally-extending carrier arm 964 when the housing moves from the proximal position to the distal position, best seen in Figure 49 (0117 – arms 964 are forced toward one another in distal position, which means it would disengage from inside of 958).
34.   Faust et al disclose the apparatus of claim 32, wherein an external force applied to the housing 952 causes the housing to move from the proximal position to the distal position (0112-0118).
35.    Faust et al disclose the apparatus of claim 26, wherein the spring 966 is configured to urge the sharp carrier 980 proximally when the proximally-extending carrier arm 964 is moved to the second position, best seen in Figure 49 (0116-0117).
36.    Faust et al disclose the apparatus of claim 26, wherein the spring 966 comprises a user-activated spring (0112-0118).
37.    Faust et al disclose the apparatus of claim 26, further comprising a distal cap 170
removably coupled with the housing, best seen in Figure 50-51 (0070-0071).
38.    Faust et al disclose the apparatus of claim 37, wherein the distal cap 170 is removably coupled with the housing by a plurality of threads 776 (0091-0093).
39.    Faust et al disclose the apparatus of claim 37, wherein the distal cap and

40.    Faust et al disclose the apparatus of claim 26, further comprising a sharp (0112) secured to the sharp carrier 978, 980 through other components, best seen in Figure 49.
46.    Faust et al disclose the apparatus of claim 26, wherein the sheath 982 comprises a distal end configured to be placed on a skin surface, and wherein the proximally-extending carrier arm 964 extends in a direction away from the skin surface, best seen in Figure 49 (0112-0118).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 41-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faust et al as applied to claim 26 above, and further in view of Funderburk et al (US Pub No. 20040133164).
Faust et al disclose the invention above but do not disclose the device comprises glucose monitoring assembly comprising a sensor having an insertion portion and a contact portion, the contact portion mounted within a sensor housing.

Funderburk et al also teach:
42.   a sensor 314 having an insertion portion 431 and a contact portion 356, the contact portion mounted within a sensor housing 340, best seen in Figure 25-26A (Claim 42).
43.    the sensor 314 is configured to bend, best seen in Figure 25.
44.    the sensor 314 is configured to bend between the insertion portion 431 and the contact portion 356, best seen in Figure 25.
45.    the glucose monitoring assembly further comprises an adhesive 320 on an external surface thereof, best seen in Figure 16, to effectively attach the analogous glucose monitoring assembly to the patient during use (0099, 0110).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Faust et al such that the device is a glucose monitoring assembly comprised of the elements above as taught by Funderburk et al, to effectively provide to the patient both an infusion mechanism as well as a sensor to analyze samples that may be collected.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791